(Slip Opinion)

           Authority of the Special Inspector General for
             Pandemic Recovery to Oversee Programs
                Established Under the CARES Act
The jurisdiction of the Special Inspector General for Pandemic Recovery is limited to
  oversight of programs established under the Coronavirus Economic Stabilization Act
  of 2020.

                                                                            April 29, 2021

     MEMORANDUM OPINION FOR THE ACTING GENERAL COUNSEL
            DEPARTMENT OF THE TREASURY, AND THE
      SPECIAL INSPECTOR GENERAL FOR PANDEMIC RECOVERY

   The Coronavirus Aid, Relief, and Economic Security Act, or CARES
Act, provided over $2 trillion of financial assistance to individuals and
entities affected by the coronavirus disease 2019 (“COVID-19”) pandem-
ic. Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act is a com-
plex, omnibus public law, which spans over 300 pages and is divided into
two divisions, A and B. Division A is composed of six titles, many of
which are further divided into subtitles, parts, and subparts. It contains
186 provisions, amending over 25 federal statutes and affecting the au-
thorities of over a dozen federal agencies. Four of the subtitles in Division
A have their own short titles that denominate them as distinct “Acts”
within the division. Division B provided certain supplemental appropria-
tions to federal agencies to fund discretionary spending related to the
pandemic.
   As relevant here, subtitle A of title IV of Division A of the CARES Act
established the separately titled Coronavirus Economic Stabilization Act
of 2020 (“CESA”), which provided $500 billion to the Department of the
Treasury (“Treasury”) to make loans, loan guarantees, and other invest-
ments in support of eligible businesses and entities. 1 Id. §§ 4001‒4029


   1 CESA also provided additional relief for certain industries and individuals, such as a

suspension of some aviation excise taxes, id. § 4007, regulatory relief for financial
institutions, id. §§ 4012‒4014, and forbearance options and stays of foreclosure and
eviction with respect to properties that are subject to federally-backed mortgage loans, id.
§§ 4022‒4024. Congress later rescinded most of the funding for CESA’s $500 billion loan
program and made conforming amendments to CESA. See Consolidated Appropriations
Act, 2021, Pub. L. No. 116-260, div. N, § 1003, 134 Stat. 1182, 2145 (2020). These

                                             1
                           45 Op. O.L.C. __ (Apr. 29, 2021)

(codified at 15 U.S.C. §§ 9041–9063). Section 4018 of CESA established
the Office of the Special Inspector General for Pandemic Recovery
(“SIGPR”) within Treasury, which the section authorizes to “conduct,
supervise, and coordinate audits and investigations of the making, pur-
chase, management, and sale of loans, loan guarantees, and other invest-
ments made by the Secretary of the Treasury under any program estab-
lished by the Secretary under this Act, and the management by the
Secretary of any program established under this Act.” Id. § 4018(c)(1)
(emphases added). Section 4018 accordingly limits the SIGPR’s jurisdic-
tion to oversight of programs established under “this Act.” The section,
however, does not specify the “Act” to which it refers.
   We have been asked whether section 4018 confers jurisdiction on the
SIGPR to oversee two programs that were not established under CESA:
the Payroll Support Program established under subtitle B of title IV of
Division A, CARES Act §§ 4111–4120, and the Coronavirus Relief Fund
established under title V of Division A, id. § 5001. The SIGPR maintains
that the term “this Act” in section 4018 refers to the entirety of Division A
of the CARES Act. See Memorandum for the General Counsel, Secretary
of the Treasury, from Brian D. Miller, Special Inspector General for
Pandemic Recovery, Re: Response to the Treasury OIG’s Request for a
Decision Establishing Exclusive Jurisdiction: If Intervention is Needed to
Resolve SIGPR’s Invitation to Jointly Work Programs with Concurrent
Jurisdiction Under a Task Force Model, the Office of Legal Counsel
Should Decide Jurisdiction (Jan. 7, 2021) (“SIGPR Memo”). Relying on
this interpretation, the SIGPR asserts jurisdiction to oversee the Payroll
Support Program and the Coronavirus Relief Fund. Treasury’s Office of
Inspector General (“TIG”), on the other hand, interprets “this Act” in
section 4018 to refer only to CESA, and therefore maintains that TIG has
exclusive jurisdiction to oversee those two programs, rather than sharing
concurrent jurisdiction with the SIGPR. See Memorandum for the Assis-
tant Inspector General for Audit from A. Altemus, Office of Counsel,
Office of Inspector General, Re: Inspector General Jurisdiction/Potential
ADA Violation (Jan. 15, 2021) (“TIG Memo”). 2


amendments did not affect the SIGPR’s authority to oversee loans, loan guarantees, or
other investments made before the rescission. See id. § 1003(a)(2)(C)(ii).
    2 We also consulted the Office of Management and Budget’s Office of General Coun-

sel on this issue, which agreed with TIG’s interpretation of section 4018. See E-mail for

                                           2
          Authority of the Special Inspector General for Pandemic Recovery

   It is appropriate for our Office to decide this issue. The SIGPR request-
ed that we “resolve this intra-agency disagreement,” and the Acting Gen-
eral Counsel of Treasury also stated that Treasury would appreciate re-
ceiving our advice. 3 TIG requested that the Comptroller General provide
an opinion on this question. 4 Although Comptroller General opinions
provide helpful guidance on appropriations matters and related issues,
such opinions are not binding on the Executive Branch because the Comp-
troller General is an agent of Congress. See Prioritizing Programs to
Exempt Small Businesses from Competition in Federal Contracts, 33 Op.
O.L.C. 284, 302‒03 (2009); see also Bowsher v. Synar, 478 U.S. 714,
727–32 (1986). And we have no control over the timing of any opinion
that the Comptroller General might issue, helpful though such an opinion
might be. Our Office can resolve the dispute because we exercise the
delegated authority of the Attorney General to advise the heads of execu-
tive departments, see 28 U.S.C. § 512, and we have previously used this
authority to resolve intra-agency disputes upon the request of an agency
head or her delegate, such as the General Counsel, see, e.g., Special
Master for Troubled Asset Relief Program Executive Compensation, 34
Op. O.L.C. 219 (2010).


Daniel L. Koffsky, Deputy Assistant Attorney General, Office of Legal Counsel, from
Heather V. Walsh, Deputy General Counsel, Office of Management and Budget, Re: An
Additional Question (Mar. 26, 2021, 6:14 PM) (“OMB E-mail”).
   3 See Letter for Steven A. Engel, Assistant Attorney General, Office of Legal Counsel,

from Brian D. Miller, Special Inspector General for Pandemic Recovery (Jan. 14, 2021);
E-mail for Daniel L. Koffsky, Deputy Assistant Attorney General, Office of Legal
Counsel, from Laurie S. Schaffer, Acting General Counsel, Department of the Treasury
(Feb. 5, 2021, 9:28 AM).
   4 See Letter for Tom Armstrong, General Counsel, Government Accountability Office,

from Richard K. Delmar, Deputy Inspector General, Department of the Treasury (Jan. 15,
2021). In addition to questioning the meaning of “this Act” in section 4018, TIG contends
that the SIGPR’s oversight of any program established outside of CESA would involve an
impermissible use of an appropriation. See TIG Memo at 6‒7. The SIGPR has an availa-
ble appropriation to carry out activities authorized by section 4018. See CARES Act
§ 4018(g). If section 4018 authorized the SIGPR to oversee programs established outside
of CESA, the SIGPR’s oversight of such programs would not constitute an impermissible
use of an appropriation. See EPA Assessment of Penalties Against Federal Agencies for
Violation of the Underground Storage Tank Requirements of the Resource Conservation
and Recovery Act, 24 Op. O.L.C. 84, 90 (2000) (noting that an expenditure “must make a
direct contribution to carrying out either a specific appropriation or an authorized agency
function for which more general appropriations are available” (quotation marks omitted)).

                                            3
                            45 Op. O.L.C. __ (Apr. 29, 2021)

   For the reasons that follow, we conclude that, although the question is
close, the phrase “this Act” in section 4018 refers to CESA and not to
Division A of the CARES Act more generally. Section 4018 accordingly
limits the SIGPR’s jurisdiction to oversight of programs established under
CESA.

                                             I.

   We first consider whether section 3 of the CARES Act resolves the
meaning of “this Act” in section 4018. In full, section 3 requires that
“[e]xcept as expressly provided otherwise, any reference to ‘this Act’
contained in any division of this Act shall be treated as referring only to
the provisions of that division.” The SIGPR contends that this provision
establishes a default rule that, unless expressly provided otherwise, refer-
ences to “this Act” in the CARES Act mean the entirety of the pertinent
division—i.e., all of either Division A or Division B. See Memorandum
from the Office of the Special Inspector General for Pandemic Recovery,
Re: Response to OLC’s Inquiry Regarding SIGPR’s Jurisdiction (Mar. 26,
2021) (“SIGPR Supp. Memo”). We believe, however, that section 3 more
narrowly establishes a default rule that references to “this Act” refer to no
more than, but not necessarily all of, the pertinent division. In other
words, section 3 generally precludes treating references to “this Act” in
Division A as including Division B, and vice versa, but it does not pre-
clude treating the term “this Act” to mean less than an entire division,
such as where, as here, a reference to “this Act” appears in a distinct,
denominated “Act” within a division.
   The heading of section 3 describes it as a “References” provision, and
the text sets out a rule for how the term “this Act” “shall be treated.”
Thus, unlike numerous “Definitions” provisions throughout the CARES
Act that set out what certain terms “mean,” see, e.g., CARES Act
§ 1101(1) (“[T]he terms ‘Administration’ and ‘Administrator’ mean the
Small Business Administration and the Administrator thereof, respective-
ly.”), section 3 does not purport to establish an exhaustive definition of
“this Act,” but instead establishes a special rule regarding the term: that
use of the term within any division of the CARES Act “shall be treated as
referring only to the provisions of that division.” 5

   5 “References” provisions in other statutes also set out special rules relating to the per-

tinent terms but do not purport to define them. See, e.g., 26 U.S.C. § 1397B(b)(1)(B)

                                              4
          Authority of the Special Inspector General for Pandemic Recovery

   The language of this special rule is ambiguous. As the SIGPR explains,
the article “the” “indicat[es] that a following noun or noun equivalent is
definite or has been previously specified by context.” SIGPR Supp. Memo
at 3 (quoting Nielsen v. Preap, 139 S. Ct. 954, 965 (2019)). Section 3’s
reference to “the provisions of that division” therefore could be under-
stood to refer to a definite set of provisions, which in this case would be
all of the provisions of the pertinent division. The language of section 3
therefore could be read to require that references to “this Act” be treated
as referring to all of the provisions of the pertinent division (and only the
provisions of the pertinent division).
   But the language of section 3 could also be read, quite naturally, to re-
quire that references to “this Act” be treated as referring to no more than,
but not necessarily all of, the provisions of the pertinent division. While
not dispositive, the section’s use of the term “only” is consistent with this
narrower interpretation. The word “only” in this context means “solely,
merely, exclusively,” “nothing but,” or “nothing more or else than.” 10
Oxford English Dictionary 818 (2d ed. 1989). The use of the term “only”
in a statute thus ordinarily “has the purpose and effect of excluding the
remaining universe.” Farrell v. Comm’r, 136 F.3d 889, 895 (2d Cir.
1998); see J.D. Shambie Singer, 3 Sutherland’s Statutes and Statutory
Construction § 57:8 (8th ed. 2018) (“Legislatures may signal [an exclu-
sive] intent by using the word ‘only.’”). The word “only” in section 3
therefore suggests that the function of the section is to limit the meaning
of references to “this Act” to the pertinent division, rather than to expand
the meaning of such references to the entire division.
   Suppose a provision stated that “any reference to the ‘Kansas City area’
shall be treated as referring only to the jurisdictions of the State of Kan-
sas.” This provision would exclude from the meaning of “Kansas City
area” any jurisdiction of Missouri. But it would not necessarily be read to
define “Kansas City area” to mean “the jurisdictions of the State of Kan-
sas,” therefore requiring that all jurisdictions within Kansas, regardless of
their distance from Kansas City, be treated as part of the “Kansas City

(“Any reference in this paragraph to section 1400F shall be treated as reference to such
section before its repeal.”); id. § 6103(b)(5)(B)(ii) (“For purposes of applying subpara-
graph (A)(iii) to the subsections referred to in such subparagraph, any reference in such
subsections to State law, proceedings, or tax returns shall be treated as references to the
law, proceedings, or tax returns, as the case may be, of the municipalities which form and
operate the governmental entity referred to in such subparagraph.”).

                                            5
                       45 Op. O.L.C. __ (Apr. 29, 2021)

area.” Cf. Groman v. Comm’r of Internal Revenue, 302 U.S. 82, 86 (1937)
(“[T]he section is not a definition but rather is intended to enlarge the
connotation of the term ‘a party to a reorganization’ to embrace corpora-
tions whose relation to the transaction would not in common usage be so
denominated or as to whose status doubt might otherwise arise.”). The
scope of the “Kansas City area” within Kansas instead would be deter-
mined by other features of the statute’s text, structure, and purpose. Simi-
larly, section 3’s requirement that references to “this Act” be treated as
referring “only to the provisions of that division” clearly excludes from
the meaning of “this Act” provisions outside the pertinent division, but it
does not necessarily define “this Act” to mean all of the provisions of the
pertinent division.
   The narrower interpretation of section 3 of the CARES Act is con-
sistent with the inclusion of provisions identical to section 3 of the
CARES Act (“express-reference provisions”) in consolidated appropria-
tions statutes over the past two decades. Cf. Erlenbaugh v. United States,
409 U.S. 239, 243 (1972) (“The rule of in pari materia—like any canon
of statutory construction—is a reflection of practical experience in the
interpretation of statutes: a legislative body generally uses a particular
word with a consistent meaning in a given context.”). Consolidated ap-
propriations statutes incorporate appropriations bills for individual agen-
cies or a small group of related agencies as separate divisions, which are
often denominated as distinct “Acts” within the larger pieces of legisla-
tion. See, e.g., Consolidated Appropriations Act, 2021, Pub. L. No. 116-
260, div. A, 134 Stat. 1182, 1234 (2020) (“CAA 2021”) (“This division
may be cited as the ‘Agriculture, Rural Development, Food and Drug
Administration, and Related Agencies Appropriations Act, 2021.’”). Since
the late 1990s, Congress has typically passed each fiscal year at least one
consolidated appropriations statute. See James V. Saturno and Jessica
Tollestrup, Cong. Research Serv., Omnibus Appropriations Acts: Over-
view of Recent Practice 2‒3 (Jan. 14, 2016).
   The consolidated appropriations statutes before fiscal year 2003 did not
contain express-reference provisions like section 3 of the CARES Act,
and the omission sometimes created confusion about whether an appropri-
ations restriction (or “rider”) in one portion of the statute applied to other
parts of the statute—i.e., to appropriations for unrelated agencies, as to
which the restriction would make little sense—merely because the re-
striction generally referred to “this Act.” See, e.g., The Effect of an Ap-

                                      6
          Authority of the Special Inspector General for Pandemic Recovery

propriations Rider on the Authority of the Justice Department to File a
Supreme Court Amicus Brief, 14 Op. O.L.C. 13, 16 (1990) (“Effect of
Appropriations Rider”) (concluding that a rider referring to “this Act,”
contained in a portion of the statute appropriating funds to the Federal
Communications Commission, did not apply to the Department of Justice,
which was covered by a separate part of the statute, in part because “[i]t
would be odd indeed for Congress to condition one agency’s appropria-
tions on compliance by other agencies with enacted prohibitions”). Since
2003, the inclusion of express-reference provisions in consolidated appro-
priations statutes has been standard practice. 6 These express-reference
provisions avoid such confusion by creating, as the SIGPR puts it, a
“firewall” between the divisions of these statutes. SIGPR Supp. Memo
at 7. The narrower interpretation of section 3 of the CARES Act as a
restrictive command therefore is consistent with the primary function of
these now-common express-reference provisions.
   The broader interpretation of section 3, however, is not supported by
the inclusion of express-reference provisions in consolidated appropria-
tions statutes. To the contrary, the Office of Management and Budget
(“OMB”) informs us that Congress has “habitually used the phrase ‘this
Act’ [in consolidated appropriations statutes with express-reference pro-
visions] where it intended to refer to the act referenced in the short title
and not the division as a whole.” 7
   For example, OMB points to title XII of Division FF of CAA 2021,
which established the Horseracing Integrity and Safety Act of 2020
(“HISA”). CAA 2021, div. FF, § 1201, 134 Stat. 3252. HISA authorizes
the Horseracing Integrity and Safety Authority to “commence a civil
action against a covered person or racetrack that has engaged, is engaged,
or is about to engage, in acts or practices constituting a violation of this
Act or any rule established under this Act.” Id. § 1205(j)(1) (emphases
added). It seems unlikely that Congress intended the references to “this
Act” in this provision to refer to the entirety of Division FF—which
contains 21 titles and 25 short titles—rather than only to HISA. Section


    6 See, e.g., Consolidated Appropriations Resolution, 2003, Pub. L. No. 108-7, § 3, 117

Stat. 11, 12 (2003) (“Except as expressly provided otherwise, any reference to ‘this Act’
contained in any division of this of this joint resolution shall be treated as referring only
to the provisions of that division.”); see 1 U.S.C. § 1 note (collecting references).
    7 OMB E-mail.



                                             7
                            45 Op. O.L.C. __ (Apr. 29, 2021)

306 of subtitle A of title III of Division FF, for instance, authorizes the
President to block the property of foreign nationals involved in the hos-
tage-taking or unlawful detention of Americans abroad, id. § 306(b)(2),
and provides that “[a] person that violates, attempts to violate, conspires
to violate, or causes a violation of subsection (b)(2) or any regulation,
license, or order issued to carry out that subsection shall be subject to”
certain penalties, id. § 306(d). 8 It would be absurd to interpret “this Act”
in section 1205 to include this portion of Division FF.
   Indeed, in the very first consolidated appropriations statute in which an
express-reference provision appeared—the consolidated appropriations
statute for fiscal year 2003, see Consolidated Appropriations Resolution,
2003, Pub. L. No. 108-7, § 3, 117 Stat. 11, 12 (2003) (“CAR 2003”)—
there were numerous provisions that would have made little sense if “this
Act” were treated as referring to an entire division. For example, title V of
Division F established the National Forest Organizational Camp Fee
Improvement Act of 2003, and it described the purpose of “this Act” as
“establish[ing] a land use fee system that provides for an equitable return
to the Federal Government for the occupancy and use of National Forest
System lands by organizational camps that serve young people or individ-
uals with a disability,” id. div. F, § 502(b), 117 Stat. at 294, and defined
the “Secretary” for purposes of “this Act” to mean the Secretary of Agri-
culture, id. § 502(c)(2). These references to “this Act” plainly meant the
National Forest Organizational Camp Fee Improvement Act of 2003 and
not the entirety of Division F, which contained appropriations for other
agencies besides the Department of Agriculture. 9

   8 In addition, section 1202 of HISA defines “Commission” for purposes of “this Act”
to mean the Federal Trade Commission. Id. § 1202(3). Yet other titles in Division FF use
the term “Commission” to refer to other entities. See, e.g., id. § 901(b)(1) (“[T]he Con-
sumer Product Safety Commission (referred to in this Act as the ‘Commission’) shall
promulgate a final rule to require[.]”).
   9 Other provisions of CAR 2003 also would appear to be nonsensical if “this Act” re-

ferred to the entire division the reference was within, such as provisions in divisions
containing appropriations for several agencies that gave one agency head transfer or other
authority over funds appropriated in “this Act,” see, e.g., CAR 2003, div. A, § 704 (“The
Secretary of Agriculture may transfer unobligated balances of funds appropriated by this
Act or other available unobligated balances of the Department of Agriculture to the
Working Capital Fund[.]”), or that conditioned the expenditure of funds under “this Act”
on the action of one agency head, see, e.g., id. div. I, tit. I (“[N]one of the funds in this
Act may be used for operating expenses and capital projects not approved by the Secre-

                                             8
          Authority of the Special Inspector General for Pandemic Recovery

   The CARES Act displays an analogous structure to these consolidated
appropriations statutes, and we see nothing in its statutory context or
structure suggesting that section 3 of the CARES Act should be interpret-
ed more broadly than the identical express-reference provisions in consol-
idated appropriations statutes. As noted above, the CARES Act is divided
into two divisions, and Division A constitutes the bulk of the statute.
Specifically, Division A is composed of six titles, I through VI, many of
which are further divided into subtitles, parts, and subparts. Four subtitles
in Division A, including CESA, have their own short titles that denomi-
nate them as distinct “Acts.” 10 In light of the breadth of Division A and
the establishment of these distinct “Acts” within the division, it seems
unlikely that Congress intended section 3 of the CARES Act to create a
default rule that all instances of “this Act”—even those that appear within
a separate, denominated “Act”—would refer to the entirety of the perti-
nent division.
   Employing the broader interpretation of section 3, moreover, could
create at least one incongruity, similar to those that would have arisen
for consolidated appropriations statutes if the broader interpretation had
been employed there. Section 3402 of part IV of subtitle A of title III of
Division A provides that “[n]ot later than 1 year after the date of enact-
ment of this Act, the Secretary of Health and Human Services (referred
to in this Act as the ‘Secretary’) . . . shall develop a comprehensive and
coordinated plan with respect to the health care workforce development
programs of the Department of Health and Human Services.” CARES
Act § 3402(a)(1). If section 3402’s reference to “this Act” meant the
entirety of Division A, it would suggest that all references to “the Secre-
tary” throughout Division A refer to the Secretary of Health and Human
Services. But other provisions in Division A plainly use the term “Secre-
tary” to refer to the Secretaries of other agencies. See, e.g., id. § 2102
(defining “Secretary” to mean the Secretary of Labor for purposes of the


tary of Transportation nor on the National Railroad Passenger Corporation’s fiscal year
2003 business plan.”).
   10 CARES Act § 2101 (“This subtitle may be cited as the ‘Relief for Workers Affected

by Coronavirus Act’.”); id. § 3001 (“This subtitle may be cited as the ‘Coronavirus Aid,
Relief, and Economic Security Act’.”); id. § 3501 (“This subtitle may be cited as the
‘COVID–19 Pandemic Education Relief Act of 2020’.”); id. tit. IV, subtit. A (“This
subtitle may be cited as the ‘Coronavirus Economic Stabilization Act of 2020’.”). Title I
of Division A is also titled the “Keeping American Workers Paid and Employed Act.”

                                           9
                            45 Op. O.L.C. __ (Apr. 29, 2021)

subtitle). Although this statutory conflict would not be irreconcilable, the
better construction of the CARES Act is one that avoids creating the
conflict in the first place. See United States v. Raynor, 302 U.S. 540, 547
(1938) (“A construction that creates an inconsistency should be avoided
when a reasonable interpretation can be adopted which will not do vio-
lence to the plain words of the act, and will carry out the intention of
Congress.”). 11
   To be sure, prior opinions of this Office and of the Comptroller Gen-
eral, relying upon section 3 of the CARES Act or identical express-
reference provisions in consolidated appropriations statutes, have de-
scribed certain references to “this Act” as meaning the division within
which the reference appeared. 12 The narrower interpretation of section 3
of the CARES Act is consistent with these opinions, however. In many, or
even perhaps most, instances, a reference to “this Act” within a division
of such statutes may sensibly be understood to mean the entire division,
particularly where there are no distinct “Acts” contained in that division.



   11  A few other references to “this Act” within Division A also appear to most naturally
be read to refer to a subset of Division A and not the entire division. See, e.g., CARES
Act § 2102(e) (“Notwithstanding State law, for purposes of assistance authorized under
this section, compensation under this Act shall be made to an individual otherwise eligible
for such compensation without any waiting period.”). Noting references in the CARES
Act to “this subtitle,” “this section,” and “this subsection,” the SIGPR argues that Con-
gress knows how to “specify what it intends,” and that “the best interpretation, therefore,
is to read references to units at a particular level of organization as referring to the whole
of those units—not as referring, potentially, only to a subset of them.” SIGPR Supp.
Memo at 6 & n.20. This argument assumes, however, that Congress intended section 3 to
define references to “this Act” to mean a “particular level of organization,” i.e., their
division, rather than to limit the references to, at most, their division.
    12 See, e.g., GAO, Letter Regarding Report of Special Inspector General for Pandemic

Recovery, B-332417, at 1–2 (Aug. 10, 2020) (stating that “[w]e agree with SIGPR’s
understanding that the phrase “this Act” refers only to Division B under the rule of
construction in section 3” of the CARES Act); Application of the Hyde Amendment to
Federal Student-Aid Programs, 45 Op. O.L.C. __, at *4 (Jan. 16, 2021) (citing express-
reference provision for the proposition that “[t]he relevant ‘Act’ in this case is division H
of the legislation”); Authority of the Department of Justice to Disclose Statutorily Pro-
tected Materials to Its Inspector General in Light of Section 540 of the Commerce,
Justice, Science, and Related Agencies Appropriations Act, 2016, 40 Op. O.L.C. 1, 8
(2016) (similar); GAO, State Department—Assistance for Lebanon, B-303268, at 7 n.10
(Jan. 3, 2005) (similar).

                                             10
          Authority of the Special Inspector General for Pandemic Recovery

This does not undermine our conclusion that section 3 of the CARES Act
does not compel that interpretation in such cases. 13
   Broadly interpreting section 3 of the CARES Act to establish a default
rule that references to “this Act” mean an entire division would risk
adopting a rigid, unworkable definition of “this Act”—one that Congress
presumably would not have intended to create. In our view, the better
interpretation of section 3 is that the section requires that, unless express-
ly provided otherwise, references to “this Act” be treated as referring to
no more than, but not necessarily all of, the pertinent division. According-
ly, while section 3 makes clear that the references to “this Act” in section
4018 do not include provisions outside Division A of the CARES Act,
section 3 does not answer whether “this Act” in section 4018 refers to all
of the provisions of Division A or to a smaller subset of provisions, such
as CESA.

                                           II.

   For the following reasons, we conclude that “this Act” in section 4018
refers to CESA (the Coronavirus Economic Stabilization Act of 2020)
itself and not to the entirety of Division A of the CARES Act. Section
4018 therefore does not authorize the SIGPR to conduct oversight of
programs established outside of CESA. 14


   13 The SIGPR argues that the narrower interpretation of section 3 would replace the

“expressly provided otherwise” standard with a “context indicates” standard. SIGPR
Supp. Mem. at 5. The narrower interpretation we adopt, however, would continue to apply
the “expressly provided otherwise” criterion, but to a different default rule—namely, that
“this Act” refers to no more than the pertinent division. For example, section 15010 of
Division B of the CARES Act, as originally enacted, authorized the Pandemic Response
Accountability Committee to conduct and support oversight of “covered funds,” which
the section defined to include funds made available under “this Act.” CARES Act
§ 15010(a)(6), (b). Even under the narrower interpretation of section 3, the reference to
‘this Act” in the definition of “covered funds” would not include Division A unless
Congress had expressly provided otherwise—as it subsequently did: Congress amended
the section to strike the reference to “this Act” and replace it with “the Coronavirus Aid,
Relief, and Economic Security Act (divisions A and B).” CAA 2021, div. O, § 801(b)(1).
   14 Section 4018(c)(1) limits the SIGPR’s jurisdiction to programs that involve the

“making, purchase, management, and sale of loans, loan guarantees, and other invest-
ments” by Treasury or the “management” by Treasury. Because we conclude that the
references to “this Act” in section 4018 limit the SIGPR’s jurisdiction to oversight of

                                           11
                           45 Op. O.L.C. __ (Apr. 29, 2021)

                                           A.

   Section 4018 authorizes the SIGPR to conduct oversight of “the mak-
ing, purchase, management, and sale of loans, loan guarantees, and other
investments made by the Secretary of the Treasury under any program
established by the Secretary under this Act, and the management by the
Secretary of any program established under this Act,” CARES Act
§ 4018(c)(1) (emphases added), but the text of the section does not speci-
fy whether “this Act” refers to Division A of the CARES Act or to a
smaller subset of provisions. The statutory structure and legislative histo-
ry of section 4018 show, however, that section 4018’s references to “this
Act” mean, quite simply, the “Act” that section 4018 is within: CESA.
   Most importantly, CESA itself, in which section 4018 appears, is spe-
cifically denominated as a distinct “Act.” Section 4001 states that “[t]his
subtitle may be cited as the ‘Coronavirus Economic Stabilization Act of
2020.’” This short title suggests that CESA “should be considered a
separate act for the purpose of construing the provisions within [CESA],”
and it “follows from the fact that [CESA] was intended to be understood
as a separate ‘Act’ . . . that the term ‘this Act’ in [CESA] refers only to
[CESA].” Effect of Appropriations Rider, 14 Op. O.L.C. at 15; see also
United States v. Batchelder, 442 U.S. 114, 118 (1979) (“As we read the
[omnibus] Act, each substantive statute, in conjunction with its own
sentencing provision, operates independently of the other.”). Ensuring that
CESA is “considered a separate act for the purpose of construing the
provisions within [CESA]” in fact “appears to be the only purpose for
Congress’s separate designation of [CESA] as [an] Act[].” Effect of Ap-
propriations Rider, 14 Op. O.L.C. at 15.
   The SIGPR contends that statutory titles and headings “cannot undo or
limit that which the text makes plain.” SIGPR Supp. Memo at 17 (citing
Bhd. of R.R. Trainmen v. Balt. & Ohio R.R. Co., 331 U.S. 519, 529
(1947)). But it is “well-recognized that the title of a statute” is “essentially
a part of the act and is itself a legislative expression of the general scope
of the bill.” Use of Federal Employees for Olympic Security, 20 Op.
O.L.C. 200, 203 n.5 (1996) (quotation marks omitted). Titles therefore
have “a communicative function” that can affect the meaning or scope of


programs established under CESA, we do not need to consider whether the SIGPR’s
oversight of the programs at issue would be consistent with these additional limitations.

                                          12
          Authority of the Special Inspector General for Pandemic Recovery

a statute. Brady Act Implementation Issues, 20 Op. O.L.C. 57, 61 (1996)
(quotation marks omitted); see, e.g., INS v. Nat’l Ctr. for Immigrants’
Rights, 502 U.S. 183, 189 (1991) (“The text’s generic reference to ‘em-
ployment’ should be read as a reference to the ‘unauthorized employment’
identified in the paragraph’s title.” (emphasis omitted)). And, apart from
whatever meaning Congress conveyed through the specific words in the
title, the use of a separate title, in itself, designated CESA as a separate
enactment, thus suggesting that Congress intended CESA to “operate[]
independently” of the rest of the CARES Act, of which CESA merely one
small but important part. Batchelder, 442 U.S. at 118. Because section
4018 is within CESA, the section’s references to “this Act” therefore are
most naturally understood to refer to CESA.
    Moreover, section 4018 authorizes the SIGPR to conduct oversight
regarding “loans, loan guarantees, and other investments” made by
Treasury. CARES Act § 4018(c)(1). It further specifies that the SIGPR
shall collect and summarize five different categories of information, each
of which refers to “loans, loan guarantees, and other investments.” Id.
§ 4018(c)(1)(A)‒(E). And it specifies that “[t]he nomination of an indi-
vidual as Special Inspector General shall be made as soon as practicable
after any loan, loan guarantee, or other investment is made under section
4003” of CESA. Id. § 4018(b)(2). These repeated references to “loans,
loan guarantees, and other investments” in section 4018 dovetail with the
primary purpose of CESA, which was to provide “loans, loan guarantees,
and other investments” to eligible businesses and entities. Id. § 4003(a).
The phrase “loans, loan guarantees, and other investments” appears fre-
quently throughout CESA, 15 but does not appear even once in Division A

   15 See also, e.g., CARES Act § 4020(b)(2) (requiring report on “[t]he impact of loans,
loan guarantees, and investments made under this subtitle”); id. § 4026(f)(1) (“The
Comptroller General of the United States shall conduct a study on the loans, loan guaran-
tees, and other investments provided under section 4003.”); id. § 4027(c)(1)(A) (limiting
direct appropriation to being used for, among other things, “modifications, restructurings,
or other amendments of loans, loan guarantees, or other investments in accordance with
section 4029(b)(1)” after January 1, 2021); id. § 4028 (“Nothing in this subtitle shall be
construed to allow the Secretary to provide relief to eligible businesses, States, and
municipalities except in the form of loans, loan guarantees, and other investments as
provided in this subtitle and under terms and conditions that are in the interest of the
Federal Government.”); id. § 4029(b)(1) (“Except as provided in paragraph (2), any loan,
loan guarantee, or other investment outstanding on the date described in subsection (a)–
(A) may be modified, restructured, or otherwise amended; and (B) may not be forgiven.”).

                                           13
                           45 Op. O.L.C. __ (Apr. 29, 2021)

outside of CESA. 16 CESA’s direct appropriation to carry out CESA also
funds the Office of the SIGPR itself. See CARES Act § 4027(a); id.
§ 4018(g). These features of the statute further suggest that Congress
created the SIGPR specifically to oversee the programs established under
CESA.
   In short, the CARES Act explicitly designates CESA as a distinct
“Act”; CESA establishes the SIGPR; CESA’s description of the SIGPR’s
oversight duties mirrors language used throughout CESA but not else-
where in Division A; and CESA’s direct appropriation to carry out CESA
funds the SIGPR. This concatenation of facts would be very odd if Con-
gress had intended the SIGPR to oversee programs outside of CESA.
   Our conclusion is also supported by the drafting history of section
4018. See Whether Reservists Must Exhaust Available Leave Under
5 U.S.C. § 6323(b) Before Taking Leave Under 5 U.S.C. § 6323(a), 36
Op. O.L.C. 129, 141 (2012) (concluding that “[t]his interpretation of the
statutory language is confirmed by the drafting history of section
6323(b)” based upon the reasons specific language was added to the
section during the legislative process). CESA originally was drafted by a
Republican task force focused on providing relief to the airline industry
and other large corporations. 17 The task force’s proposal was then incor-
porated into a version of the CARES Act introduced by Senate Republi-
cans. See S. 3548, 116th Cong., div. C, tit. I (2020). As originally drafted,
CESA would have authorized Treasury “to make or guarantee loans to


    16 Section 11001 of title I of Division B also deals with loans and contains language

similar to CESA: It states that “[o]f the funds made available to the Rural Development
mission area in this title, and in addition to funds otherwise made available for such
purpose, not more than 3 percent may be used for administrative costs to carry out loan,
loan guarantee and grant activities funded in this title to prevent, prepare for, and re-
spond to coronavirus, domestically or internationally” (emphasis added). Because this
reference is within Division B, section 4018 would not authorize oversight of these
activities even under the SIGPR’s interpretation.
    17 See 116 Cong. Rec. S1818 (daily ed. Mar. 19, 2020) (statement of Sen. McConnell);

id. at S1831 (statement of Sen. Wicker); Press Release, S. Comm. on Appropriations,
Shelby, Thune, Wicker Unveil Liquidity Assistance for Distressed American Industries
Within Coronavirus Package (Mar. 19, 2020), https://www.appropriations.senate.gov/
news/shelby-thune-wicker-unveil-liquidity-assistance-for-distressed-american-industries-
within-coronavirus-package. Once the Senate arrived at a bipartisan agreement, the Senate
passed the CARES Act as an amendment to H.R. 748. See S. Amend. No. 1578, 116th
Cong. (2020).

                                          14
          Authority of the Special Inspector General for Pandemic Recovery

eligible businesses” of up to $208 billion. Id. § 3102. The proposed act
contained just eight provisions, none of which provided for any oversight
of the $208 billion fund. See id. §§ 3101‒3108. And, although one provi-
sion did require limits on the compensation of certain employees of eligi-
ble businesses, the proposed act generally did not restrict how eligible
businesses could use the funds. See id. § 3103.
   Democrats were then added to the task force for the purpose of negoti-
ating and reaching a bipartisan agreement. 18 At some point during these
negotiations, Republicans and Democrats agreed that CESA would au-
thorize Treasury “to make loans, loan guarantees, and other investments
in support of eligible businesses, States, and municipalities” of up to $500
billion. CARES Act § 4003. Democrats, however, expressed serious
concern with the lack of oversight of the $500 billion fund and the lack of
restrictions on how eligible businesses could use the funds. 19


   18  See 166 Cong. Rec. S1909 (daily ed. Mar. 22, 2020) (statement of Sen. Thune); 166
Cong. Rec. S1976 (daily ed. Mar. 24, 2020) (statement of Sen. McConnell); id. at S1924
(statement of Sen. Thune).
    19 See, e.g. 166 Cong. Rec. S1910 (daily ed. Mar. 22, 2020) (statement of Sen. Menen-

dez) (“This bill has a $425 billion slush fund with which, basically, the Secretary of the
Treasury can say: I like you; you get this. . . . There is no transparency. . . . We have to
know, when we are making these investments, that they protect workers and that we are
not going to have all this money, in part, be used for stock buybacks.”); id. at S1914
(statement of Sen. Schumer) (“What it has is, for instance, a giant, giant corporate bailout
fund with no accountability.”); 166 Cong. Rec. S1921 (daily ed. Mar. 23, 2020) (state-
ment of Sen. Schumer) (“The bill still includes something that most Americans don’t want
to see: large corporate bailouts with almost no strings attached. . . . We are looking for
oversight. If this Federal Government is making a big loan to someone—to a big compa-
ny, we ought to know it and know the details immediately.”); id. at S1936 (statement of
Sen. Manchin) (“We are worried about a $500 billion payout with very little oversight and
transparency.”); id. at S1941 (statement of Sen. Van Hollen) (“[T]here are some areas
where we need to reach final agreement. One of them is proper oversight and safeguards
on the $500 billion fund to help some of the biggest businesses in the country.”); 166
Cong. Rec. S1984 (daily ed. Mar. 24, 2020) (statement of Sen. Schumer) (“We cannot
have the situation where, when a company is getting money from the Treasury, the
Federal Reserve, we don’t know about it. . . . [W]e are fighting for oversight, a new
inspector general, to be able to look into these contracts.”); 166 Cong. Rec. S2044 (daily
ed. Mar. 25, 2020) (statement of Sen. Coons) (“There is a $500 billion fund . . . that, as
initially written and proposed, would help sustain some of our iconic industries like the
airlines, but with almost no transparency, in terms of the loans or the grants that would be
given, and almost no restrictions on how the companies to receive them might use them,
for what purposes.”).

                                            15
                            45 Op. O.L.C. __ (Apr. 29, 2021)

   Several provisions were added to CESA to address these concerns. 20
Instead of only the eight original sections, the CESA that Congress enact-
ed contained twenty-nine sections, many of which, such as section 4018,
required oversight of the loan program or established restrictions on the
use of the funds. See, e.g., CARES Act § 4003(c) (requiring certain re-
strictions on stock repurchases and dividends); id. § 4018 (establishing the
SIGPR); id. § 4019 (prohibiting loans to certain entities with conflicts of
interest); id. § 4020 (establishing the Congressional Oversight Commis-
sion); id. § 4026 (requiring Treasury to report loans to Congress). This
history confirms that Congress created the SIGPR specifically to oversee

   20 See, e.g., 166 Cong. Rec. S2044 (daily ed. Mar. 25, 2020) (statement of Sen. Coons)
(“There is a $500 billion fund—the subject of much discussion and debate . . . . One of
the things I am most proud of is that there will be now an accountability board, a pandem-
ic response accountability committee—both an inspector general, a special inspector
general, and $80 million in this bill for the operation of that accountability committee.”);
id. at S2026 (statement of Sen. Schumer) (“Democrats also secured tough new require-
ments on Federal grants and loans to any industry: no stock buybacks for the length of
any loan provided by the Treasury, plus 1 additional year; restrictions on any increases to
executive compensation; a requirement to protect collective bargaining agreements . . . .
We compelled the creation of Treasury Department Special Inspector General to provide
oversight of Treasury loans and investments, an accountability committee to protect
taxpayer dollars, and a congressional oversight Commission as well.”); 166 Cong. Rec.
H1851 (daily ed. Mar. 27, 2020) (statement of Rep. Waters) (“Moreover, the bill creates a
Special Inspector General for Pandemic Recovery to combat waste, fraud and abuse and
scrutinize every dollar spent in the administration of this $500 billion Treasury pro-
gram.”); id. at H1853 (statement of Rep. Maloney) (“The bill requires the Special Inspec-
tor General to track all loans, loan guarantees, and other obligations and expenditures
made by the Treasury Department under the bill.”); id. at H1859 (statement of Rep.
Bonamici) (“[T]his bill includes $500 billion in loans to companies to provide security to
our economy. We fought tirelessly to make sure that these loans are subject to strong
oversight and robust guardrails to provide accountability and protect the American
workforce.”); 166 Cong. Rec. E343 (daily ed. Mar. 31, 2020) (statement of Rep. Eshoo)
(“What we were able to secure is an Inspector General to oversee the funds to ensure
transparency and accountability.”); see also, e.g., H. Comm. on Fin. Servs., Committee
Priorities Included in H.R. 748, the CARES Act at 3 (Mar. 18, 2020) (stating that the
SIGPR is being created “to combat waste, fraud and abuse in the administration and use
of $500 billion by Treasury to provide loans, loan guarantees or investments for eligible
businesses, non-profit organizations, states, territories and municipalities”); H. Comm. on
Fin. Servs. Minority, The CARES Act Supports Distressed Main Street Businesses at 2
(Mar. 25, 2020) (noting that the CARES Act “[c]reates a new Special Inspector General
for Pandemic Recovery with subpoena power to investigate the sale of loans, loan guaran-
tees, and any other investments made by the Treasury”).

                                            16
          Authority of the Special Inspector General for Pandemic Recovery

the programs established under CESA, and particularly CESA’s $500
billion fund, rather than Division A more generally. 21
   Finally, the Office of Law Revision Counsel added a note to section
4018 which states that the section’s reference to “this Act” “probably
means” CESA. 15 U.S.C. § 9053 note. Even though its statements are not
legislative acts, see The Secretary of Transportation’s Continued Authori-
ty to Sell the Consolidated Rail Corporation Under the Regional Rail
Reorganization Act in Light of INS v. Chadha, 462 U.S. 919 (1983), 7 Op.
O.L.C. 153, 156 n.2 (1983) (“The subsequent decision to classify the
statutory provision as a note was made by the Law Revision Counsel . . .
and not by Congress itself as a legislative act.”), we have previously cited
the views of the Office of Law Revision Counsel as useful points of
reference, see e.g., Memorandum for Stephen S. Trott, Assistant Attorney
General, Criminal Division, from Charles J. Cooper, Assistant Attorney
General, Office of Legal Counsel, Re: Labor Department’s Criminal
Investigative Authority Under Section 805(b) of the Crime Control Act of
1984 at 7 (Aug. 29, 1986) (“Finally, we note that the Office of the Law
Revision Counsel, a part of the legislative branch, has interpreted the term
‘this title’ in section 805(b) to refer to title I of ERISA.”). Here, the as-
sessment of these technical experts reinforces the conclusion to which our
own analysis leads us. 22



   21 Some Members of Congress subsequently have asked the SIGPR to investigate

“any” fraud with respect to CARES Act funds. See SIGPR Quarterly Report to Congress
at 19 n.61 (Sept. 30, 2020); SIGPR Supp. Memo at 14‒15 & nn.57‒59. These post-
enactment statements by individual Members of Congress, which do not even specifically
address the jurisdictional question at issue here, have little, if any, weight in construing
section 4018. See Blanchette v. Conn. Gen. Ins. Corps., 419 U.S. 102, 132 (1974)
(“[P]ost-passage remarks of legislators, however explicit, cannot serve to change the
legislative intent of Congress expressed before the Act’s passage.”).
   22 TIG offers one further argument for rejecting the SIGPR’s interpretation of section

4018: Noting that there is agreement that TIG has jurisdiction over the CARES Act
programs at issue, TIG contends that “the designation of one IG in this case acts to
exclude the other.” TIG Memo at 6. Because we believe that the reasons provided above
are sufficient to conclude that section 4018 does not authorize the SIGPR to oversee
programs established outside of CESA, we need not decide whether there exists a pre-
sumption that the authority of one inspector general may be construed to limit the authori-
ty of another.

                                            17
                       45 Op. O.L.C. __ (Apr. 29, 2021)

                                     B.

   We have considered the arguments for a contrary interpretation, and
they do not alter our conclusion.
   First, the SIGPR points out that CESA contains several references to
“this subtitle,” i.e. subtitle A of title IV of Division A of the CARES Act,
the subtitle that constitutes CESA. See SIGPR Memo at 4; SIGPR Supp.
Memo at 19‒20; see, e.g., CARES Act § 4002 (setting forth definitions of
terms “[i]n this subtitle”); id. § 4006 (“In implementing this subtitle with
respect to air carriers, the Secretary shall coordinate with the Secretary of
Transportation.”). Indeed, section 4020, which established the Congres-
sional Oversight Commission to oversee CESA, specifies that the Com-
mission should “conduct oversight of the implementation of this subtitle”
and “review the implementation of this subtitle.” CARES Act § 4020(b)
(emphases added). The SIGPR argues these references “show that when
Congress intended to refer to only Title IV, Subtitle A, it appropriately
used the phrase ‘this subtitle,’ not ‘this Act,’ as TIG would argue.” SIGPR
Memo at 5.
   This argument has some force. “[W]hen we’re engaged in the business
of interpreting statutes we presume differences in language like this
convey differences in meaning.” Henson v. Santander Consumer USA
Inc., 137 S. Ct. 1718, 1723 (2017); cf. NLRB v. Sw. Gen., Inc., 137 S. Ct.
929, 939 (2017) (“When Congress wanted to refer only to a particular
subsection or paragraph, it said so.”). This canon of statutory interpreta-
tion, however, is not invariably controlling. See Kirtsaeng v. John Wiley
& Sons, Inc., 568 U.S. 519, 536–37 (2013) (“[W]e normally presume that
the words ‘lawfully made under this title’ carry the same meaning when
they appear in different but related sections,” but “doing so here produc-
es surprising consequences.”). And we are particularly cautious about
over-reading small differences in language in the context of the CARES
Act, which is a massive statute put together in a few days during an
emergency.
   We have not located any legislative or drafting history suggesting that
Congress intended for the SIGPR to have broader oversight authority than
the Congressional Oversight Commission. To the contrary, the drafting
history suggests that Congress intended them to have similar jurisdic-



                                     18
          Authority of the Special Inspector General for Pandemic Recovery

tion. 23 And, as discussed above, the statutory context and drafting history
of CESA show that Congress created the SIGPR to oversee the programs
established under CESA. That CESA sometimes refers to “this subtitle”
instead of “this Act” is not sufficient to overcome those compelling con-
textual and historical signals.
   Second, the SIGPR notes that section 4018 provides jurisdiction over
“the making, purchase, management, and sale of loans, loan guarantees,
and other investments made by the Secretary under any program estab-
lished by the Secretary under this Act” and “the management by the
Secretary of any program established under this Act.” SIGPR Supp.
Memo at 21; see CARES Act § 4018(c)(1). The SIGPR argues that the
second clause would have “no operative effect under [TIG’s] reading
since the programs of title IV, subtitle A clearly fall within the first cate-
gory of SIGPR jurisdiction,” and therefore that “[l]imiting SIGPR’s
jurisdiction to programs in [CESA] effectively crosses out SIGPR’s
second duty to oversee the Treasury’s management of ‘any program’”
under the Act. SIGPR Supp. Memo at 21.
   If construing “this Act” in section 4018 to refer only to CESA would
render meaningless the SIGPR’s statutory authorization to oversee “the
management by the Secretary of any program established under this Act,”
that fact would counsel against such a construction. See Nat’l Ass’n of
Mfrs. v. Dep’t of Def., 138 S. Ct. 617, 632 (2018) (“As this Court has
noted time and time again, the Court is obliged to give effect, if possible,
to every word Congress used.” (quotation marks omitted)). But we do not
agree that the construction would have this effect. Read naturally, section
4018’s clause concerning “the management by the Secretary” establishes
that—in addition to overseeing the day-to-day activities of CESA’s loan

   23 See, e.g., 166 Cong. Rec. S1984 (daily ed. Mar. 24, 2020) (statement of Sen.
Schumer) (“In addition, we are fighting for oversight, a new inspector general, to be able
to look into these contracts. We would like very much, and believe we should have, a
congressional oversight board as well. We are fighting for transparency, oversight, and
disclosure when the Federal Government gives corporations money.”); 166 Cong. Rec.
S2026 (daily ed. Mar. 25, 2020) (“We compelled the creation of Treasury Department
Special Inspector General to provide oversight of Treasury loans and investments, an
accountability committee to protect taxpayer dollars, and a congressional oversight
Commission as well.”); 166 Cong. Rec. H1859 (daily ed. Mar. 27, 2020) (statement of
Rep. Bonamici) (“The bill creates a Treasury Department Special Inspector General for
Pandemic Recovery, as well as a Congressional Oversight Committee, to make sure that
the loan program is fully transparent and accountable to the American people.”).

                                           19
                            45 Op. O.L.C. __ (Apr. 29, 2021)

program—the SIGPR is authorized (and directed) to oversee broadly
Treasury’s administration of the program, including even those adminis-
trative functions that do not relate directly to loans, guarantees, and in-
vestments. See Special Inspector General for Pandemic Recovery Initial
Report to Congress at 31 (Aug. 3, 2020) (“The SIGPR Office of Audits
has the mission to conduct audits of loans, loan guarantees, and other
investments made by Treasury under any program established by Treasury
under Division A of the CARES Act and to perform audits of the man-
agement by Treasury of programs established under Division A of the
CARES Act.”). While it would be possible to construe section 4018 to
authorize this sort of oversight without such explicit language, the clause
functions to provide useful clarity and direction regarding the SIGPR’s
duties. Cf. DeNaples v. Office of Comptroller of Currency, 706 F.3d 481,
487 (D.C. Cir. 2013) (“That there is overlap among the various enforce-
ment provisions is not surprising. . . . Congress could reasonably hand the
agencies a palette sufficiently sophisticated to capture the full spectrum of
enforcement possibility.”). Accordingly, construing “this Act” in section
4018 to refer only to CESA is consistent with the SIGPR’s statutory
authorization to oversee “the management by the Secretary of any pro-
gram established under this Act.” 24
   Third, the SIGPR’s initial and first quarterly reports to Congress “of-
fered its best, objective understanding of the jurisdictional contours of the
CARES Act and invited Congress to clarify areas in which potential
ambiguities remained,” and Congress has not taken any action to clarify


   24 Under the SIGPR’s interpretation, a similar overlap would still exist: Even if section

4018 did not explicitly authorize the SIGPR to oversee “the making, purchase, manage-
ment, and sale of loans, loan guarantees, and other investments made by the Secretary
under any program established under this Act,” it would be possible to construe the clause
concerning “the management by the Secretary” to include oversight of these activities.
This weighs against relying on the canon against surplusage to adopt an interpretation of
section 4018 that is at odds with the statute’s structure and drafting history. Cf. Adiron-
dack Med. Ctr. v. Sebelius, 740 F.3d 692, 699 (D.C. Cir. 2014) (“The canon is particularly
unhelpful when both interpretive outcomes lead to some sort of surplusage.”); see also
Memorandum for Judith R. Starr, General Counsel, Pension Benefit Guaranty Corpora-
tion, from Troy A. McKenzie, Deputy Assistant Attorney General, Office of Legal
Counsel, Re: Whether the Pension Benefit Guaranty Corporation May Enter Into and
Incrementally Fund Multiyear Leases Exceeding Five Years at 13 (Sept. 30, 2015)
(“[C]ourts have recognized that it is particularly easy to overcome the surplusage canon
when interpreting statutory grants of authority to agencies.”).

                                            20
        Authority of the Special Inspector General for Pandemic Recovery

the SIGPR’s understanding in the eight months since its initial report.
SIGPR Memo at 2. But “[i]t is impossible to assert with any degree of
assurance that congressional failure to act represents affirmative congres-
sional approval of [SIGPR]’s statutory interpretation.” Alexander v.
Sandoval, 532 U.S. 275, 292 (2001) (quotation marks omitted). We there-
fore do not believe that this post-enactment congressional inaction after
the SIGPR’s reports has significant bearing on the meaning of “this Act”
in section 4018.
   Finally, the SIGPR contends that “Treasury has twice rejected the ap-
proach TIG offers for interpreting the phrase ‘this Act.’” SIGPR Memo
at 6. In support of this statement, the SIGPR first cites Treasury guidance
that includes a discussion of the definition of an “eligible business” for
purposes of CESA, SIGPR Memo at 7 (citing Q&A: Loans to Air Carriers
and Eligible Businesses and National Security Businesses (Apr. 10, 2020)
(“Treasury Guidance”)), which in section 4002 limits the definition of
“eligible business[es]” to those that have not “received adequate econom-
ic relief in the form of loans or loan guarantees provided under this Act,”
CARES Act § 4002(4)(B). Treasury’s guidance briefly states that “eligi-
ble businesses” should not have “received adequate economic relief in the
form of loans or loan guarantees provided under the CARES Act.” Treas-
ury Guidance at 1 (emphasis added). It is apparent, however, that Treas-
ury did not intend this guidance to offer an authoritative interpretation of
the reference to “this Act” within section 4002, much less the references
within section 4018. Indeed, if Treasury had intended the guidance to
address this issue, the guidance likely would have said either “provided
under Division A of the CARES Act” or “provided under CESA,” because
no one contends that references to “this Act” within CESA refer to the
entire CARES Act.
   The SIGPR also cites a letter of from Treasury’s General Counsel that
addresses the application of reporting requirements established by section
15011 of title V of Division B of the CARES Act to payments from the
Coronavirus Relief Fund, which is established under title V of Division A.
See SIGPR Memo at 6 (citing Letter for the Office of the Inspector Gen-
eral, Department of the Treasury, from the Office of General Counsel,
Department of the Treasury, Re: Coronavirus Relief Fund Recipient
Reporting (May 7, 2020) (“Treasury Letter”)). The reporting requirements
established by section 15011 apply to the expenditure of “covered funds,”
which title V of Division B originally defined to include “any funds,

                                      21
                       45 Op. O.L.C. __ (Apr. 29, 2021)

including loans, that are made available in any form to any non-Federal
entity, not including an individual, under . . . this Act,” CARES Act
§ 15010; see supra note 13 (describing subsequent amendment). Citing
section 3, the letter from Treasury’s General Counsel explained that “the
reference to ‘this Act’ in the definition of covered funds in Division B can
only be construed to refer to funds made available under provisions within
that division, and thus would not extend to payments from the Corona-
virus Relief Fund established under Title V of Division A.” Treasury
Letter at 4. This letter is consistent with our conclusion that section 3
merely establishes a rule that “this Act” refers to no more than the partic-
ular division of the CARES Act in which the reference appears—so that a
use of the term in Division B does not apply to provisions in Division A—
but that “this Act” does not necessarily refer to the entire division.

                                    III.

   We conclude that the term “this Act” in section 4018 of the CARES
Act refers only to CESA, and therefore that the SIGPR’s jurisdiction is
limited to oversight of programs established under CESA.

                                    DANIEL L. KOFFSKY
                                Deputy Assistant Attorney General
                                    Office of Legal Counsel




                                     22